DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.
Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018213898.2, filed on 08/17/2018.
Internet Communication Authorization
The examiner recommends filling a written authorization for internet communication in response to the present action. Doing so permits the USPTO to communicate with applicant using internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Abstract Objection
The abstract of the disclosure is objected to because it does not contain at least 150 words. Appropriate correction is required. A brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. The abstract in an application filed under 35 U.S.C. 111 may not exceed 150 words in length (currently has 188 words). The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more:
At Step 1: The claim recites receive text, summarize the text, translate the summarized text and output results. Therefore, the claim is directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claim 1 recites limitations of, “A method for detecting unauthorized eavesdropping on the communication between a first subscriber and a second subscriber of a network comprising: the first subscriber determines a transit time for the transmission of data to the second subscriber via the network; the first subscriber determines a random value and adds the random value to the transit time in order to obtain a waiting time; the first subscriber waits for the waiting time, creates at least one data packet containing a time stamp and transmits this data packet to the second subscriber; the second subscriber records the time at which it receives the data packet and compares this time with the time stamp contained in the data packet; and the second subscriber assesses the determination that the data packet has arrived before the time indicated in the time stamp, that it has arrived more than a predefined tolerance time after the time indicated in the time stamp or that it arrives before or more than a predefined tolerance time after a time at which it can be expected in the second subscriber as an indication that the communication between the first subscriber and the second subscriber is being eavesdropped on without authorization”. This process receive transmit time for transmission of data to a second user from a first user. This process can be a mental process, as a person can perform to send transmission time related information from one user to another. Such step of sending, recording time and comparing this time with a time stamp that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claim 1 recites lacks any positive translation into a hardware computing component.
The limitations, “a transit time for the transmission of data to the second subscriber….”, “determines a random value….. waiting time”, “waits for the waiting time….”, “recording the time….” and “compares time with the time stamp……”; and “assesses the determination…” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of sending time for transmission ……;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim are directed to a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving, translating and displaying the result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claim recites abstract ideas. Claim 1 does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. Therefore, the claim is not patent eligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinner (US pub, 2017/0026144) in view of Lunde (US pub, 2008/0104672).
Referring to claim 1, Zinner teaches a method for detecting unauthorized eavesdropping on the communication between a first subscriber and a second subscriber of a network comprising:
the first subscriber determines a transit time for the transmission of data to the second subscriber via the network (see paragraph [019], transmitter 112 determines time interval to transmit useful data to a receiver 116 via the network shown in Figure 1);
the first subscriber determines a random value and adds the random value to the transit time in order to obtain a waiting time (see paragraphs [021], adding time stamp 126D…. see paragraphs [022], [026], [040], generating time-stamps and transmit this data packet to the second user);
Zinner teaches the invention but expressly lacks waiting for the wait time by the first entity. 
However, Lunde, an analogous art in the same field of endeavor teaches the first subscriber waits for the waiting time, creates at least one data packet containing a time stamp and transmits this data packet to the second subscriber (see paragraph [036], when the first client device 204 initially receives the component 212 from fraud prevention server 202 it may also include IP address and/or timestamp as either encrypted or non-encrypted data for use in communicating with the network service server 206 initially);
the second subscriber records the time at which it receives the data packet and compares this time with the time stamp contained in the data packet (see paragraph [037], the network service server 206 appends the client device’s IP address and the current time stamp to the received data. Thus there are now two timestamps and two IP addresses, one securely encrypted inside the body of data and one outside); and
the second subscriber assesses the determination that the data packet has arrived before the time indicated in the time stamp, that it has arrived more than a predefined tolerance time after the time indicated in the time stamp or that it arrives before or more than a predefined tolerance time after a time at which it can be expected in the second subscriber as an indication that the communication between the first subscriber and the second subscriber is being eavesdropped on without authorization ([037], The timestamps may also be compared.. and If there is a substantial difference between the two, this may also suggest a man in the middle phisher, i.e. the eavesdropping mechanism).
It would have been obvious to an ordinary person skilled in the art at the time invention was made to modify Zinner’s transmitter and receiver to include additional features of recording time and comparing with the time-stamp contained in the data packet as taught by Lunde in order to efficiently detecting states of a vehicle and synchronization by verifying the integrity of data transmission of useful data from various transmitter is recognizable by validation with the aid of time stamps 
Referring to claim 2, Zinner teaches the method as claimed in claim 1, wherein the method branches back to waiting for the waiting time and then creating and transmitting the next data packet until a predefined temporal or event-based abort condition has been met, wherein, in response to the abort condition being met, the method branches back to determining the transit time or branches back to determining the random value (Zinner: see paragraph [091], periodic cycle of sensor data recording).
Referring to claim 3, Zinner teacher the method as claimed in claim 1, wherein the transit time is determined as part of time synchronization between the first subscriber and the second subscriber (see paragraph [017]).
Referring to claim 4, Zinner teacher the method as claimed in claim 1, wherein the second subscriber keeps a history of the results of the comparisons and assesses the determination that the result of a new comparison differs significantly from this history as an indication that the communication between the first subscriber and the second subscriber is being eavesdropped on without authorization and/or that the first subscriber has been replaced with another device without authorization (see paragraphs [028], [059]).
Referring to claim 5, Zinner teaches the method as claimed in claim 1, wherein the second subscriber additionally also assesses the determination that the time stamp is before or more than a predefined tolerance time after the time at which the first subscriber can have transmitted the data packet as an indication that the communication between the first subscriber and the second subscriber is being eavesdropped on without authorization (see paragraphs [039], [040], [051]).
Referring to claim 6, Zinner teaches the method as claimed in one of claim 1, wherein an Ethernet network is selected as the network (see paragraph [084]).
Referring to claim 7, Zinner teaches the method as claimed in claim 1, wherein the data packet is transmitted on the physical layer of an OSI model (see paragraph [014]).
Referring to claim 8, Zinner teaches the method as claimed in claim 1, wherein an on-board network of a vehicle is selected as the network (see paragraphs [028] [041]).
Referring to claim 9, Zinner teaches the method as claimed in claim 8, wherein a temperature T1 in the vehicle and/or an ambient temperature T2 is/are measured using a temperature sensor, and wherein the tolerance time and/or an expected transmission or reception time of the data packet are tracked to a change in the temperature T1 and/or a change in the temperature T2 (see paragraphs [019], [020]).
Referring to claim 10, Zinner teaches the method as claimed in claim 8, wherein, in response to the determination that the communication is being eavesdropped on without authorization and/or that the first subscriber has been replaced with another device without authorization, the functionality of a control unit, of a navigation system and/or of an entertainment system is blocked, an immobilizer f the vehicle locked and/or the vehicle is removed from the moving traffic by controlling a steering system, a drive system and/or a braking system of the vehicle (see paragraph [015], control unit, [022],[024])
Referring to claim 11, Lunde teaches the method as claimed in claim 1, wherein, in response to the transit time being outside a range between a lower threshold value and an upper threshold value it is determined that the network has been manipulated (see paragraph [037], manipulated = man in the middle phisher).
Referring to claim 12, The combination of Zinner and Lunde teaches a non-transitory computer program readable medium containing machine-readable instructions which, when executed on a computer, on a control unit and/or on an embedded system, cause the computer, the control unit or the embedded system to carry out a method as claimed in claim 1 (see claim 1 above).
Referring to claim 13, Lunde teaches a non-transitory machine-readable data storage medium or download product comprising a computer program as claimed in claim 12 (see paragraph [039], download).
Referring to claim 14, Zinner teaches the method as claimed in claim 2, wherein the transit time is determined as part of time synchronization between the first subscriber and the second subscriber (see paragraph [017]).
Referring to claim 15, Zinner teaches the method as claimed claim 9, wherein, in response to the determination that the communication is being eavesdropped on without authorization and/or that the first subscriber has been replaced with another device without authorization, the functionality of a control unit, of a navigation system and/or of an entertainment system is blocked, an immobilizer of the vehicle is locked, and/or the vehicle is removed from the moving traffic by controlling a steering system, a drive system and/or a braking system of the vehicle (see paragraph [067], [090], [091]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner also requests, when responding to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFTAB N. KHAN whose telephone number is (571)270-5172.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFTAB N. KHAN/
Primary Examiner, Art Unit 2454